Securities and Exchange Commission Washington, D.C.20549 Application of Millington Securities, Inc. and Millington Unit Investment Trusts Amended Application for an Order under Section12(d)(1)(J) of the Investment Company Act of 1940, as amended (the “Act”), for an exemption from Sections12(d)(1)(A), (B) and (C) of the Act; and for an Order under Sections 6(c) and 17(b) of the Act, for an exemption from Section 17(a) of the Act. Name and Address of Applicant Name and Address of Persons to Whom Questions May Be Directed Millington Securities, Inc. 222 S. Mill Street Naperville, Illinois606540 File No. 812-13709 Eric F. Fess Chapman and Cutler LLP 111 West Monroe Street Chicago, Illinois60603 or Morrison Warren Chapman and Cutler LLP 111 West Monroe Street Chicago, Illinois60603 1 Summary of Application Millington Securities, Inc. (the “Depositor”), and Millington Unit Investment Trusts (the “Trust”), on behalf of itself and any future series, any future registered unit investment trust (“UIT”) sponsored by the Depositor (or an entity controlling, controlled by or under common control with the Depositor) and their respective series (the future UITs together with the Trust are collectively called the “Trusts,” the various series of the Trusts are the “Series,” and the Trusts together with the Depositor are collectively, the “Applicants”), hereby submit this application for an order of the Securities and Exchange Commission (the “Commission”) pursuant to Section12(d)(1)(J) of the Investment Company Act of 1940 (the “Act”) exempting Applicants from the provisions of Sections12(d)(1)(A), (B) and (C) of the Act to the extent necessary to permit each Series to acquire shares of registered investment companies or series thereof (the “Funds”) and to permit the Funds to sell such shares to a Series in excess of the percentage limitations set forth therein.Applicants also apply for an order pursuant to Section6(c) and Section17(b) of the Act exempting Applicants from Section17(a) to the extent necessary to permit purchases and redemptions by the Series of shares of certain Funds and to permit such Funds to sell or redeem their shares in transactions with the Series, as described in this amended application.1 Pursuant to Section6(c) and Section12(d)(1)(J), this application for exemption is made on the grounds that such exemption is appropriate in the public interest and consistent with the protection of investors and the purposes fairly intended by the policy and provisions of the Act.Applicants submit further that in accordance with Section17(b) of the Act (1)the terms of the proposed transactions, including the consideration to be paid or received, are reasonable and fair and do not involve overreaching on the part of any person concerned; (2)the proposed transactions are consistent with the policy of the investment companies involved, as stated in their registration statements and reports filed under the Act; and (3)the proposed transactions are consistent with the general purposes of the Act.Because no form has been specifically prescribed for this application, the Applicants proceed under Rule0-2 of the General Rules and Regulations of the Commission under the Act. I. The Depositor Millington Securities, Inc., is the depositor of the Trust.The Depositor specializes in the underwriting, trading and distribution of UITs and other securities.The Depositor is incorporated under the laws of the State of Illinois.The Depositor’s address is 222 South Mill Street, Naperville, Illinois 60540.The Depositor is a registered broker dealer under the Securities Exchange Act of 1934, as amended, and member of the Financial Industry Regulatory Authority, Inc. (“FINRA”). 1 All existing Trusts that currently intend to rely on the requested order are named as applicants.Any other Trust that relies on the requested order in the future will comply with the terms and conditions of the application. 2 II.
